Case 2:20-cv-05389-RGK-AS Document 23 Filed 06/29/20 Page 1of2 Page ID #:778

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-05389-RGK-AS Date June 29, 2020

 

 

Title Lilian Amaya v. Los Burritos, Inc. et al

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER REMANDING CIVIL ACTION TO
SUPERIOR COURT

On April 4, 2019, Plaintiff Lilian Amaya filed this premises liability action in state court against
Defendant Los Burritos, Inc. Plaintiff's claims arise from an incident in which she tripped over a

concrete wheel-stop in the Los Burritos parking lot and sustained injuries after the lights were turned
off.

On May 18, 2020, Plaintiff filed a First Amended Complaint in state court in which Plaintiff
added Kaiser Foundational Health Plan, Inc. (“Kaiser’’) as a defendant, and added a cause of action
seeking declaratory relief as to the question of whether Kaiser had properly exercised its option to be
subrogated with regard to plaintiffs claims against Los Burritos. Kaiser contends that it has not yet been
served with the Complaint.

On June 17, 2020, Kaiser filed a notice of removal to this Court on the basis of federal question

jurisdiction. For the following reasons, the Court determines that it lacks subject matter jurisdiction over
this claim, and REMANDS to state court.

Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit has
held unequivocally that the removal statute is construed strictly against removal. Ethridge v. Harbor
House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong presumption against removal jurisdiction
means that “the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 n.3 (9th Cir. 1990)): see also In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d
952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of proving the case is
properly in federal court.”’).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-05389-RGK-AS Document 23 Filed 06/29/20 Page 2of2 Page ID #:779

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-05389-RGK-AS Date June 29, 2020

 

 

Title Lilian Amaya v. Los Burritos, Inc. et al

 

Where a party asserts jurisdiction based on a question of Federal law, “[o]nly state-court actions
that originally could have been filed in federal court may be removed to federal court by defendant.”
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). Whether removal jurisdiction exists must
therefore be determined by reference to the “well-pleaded complaint.” Merre/] Dow Pharms., Inc. v.
Thompson, 478 U.S. 804, 808 (1986). “A defense that raises a federal question is inadequate to confer
federal jurisdiction.” Jd. The well-pleaded complaint rule makes plaintiff the “master of the claim.”
Caterpillar, 482 U.S. at 392.

Kaiser makes only the following statement regarding a basis for federal question jurisdiction:

[T]his Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §
1331 because the First Amended Complaint raises claims arising under 42 U.S.C. §
1395y (“Medicare”) and its implementing regulations, and 42 U.S.C. § 1395y(b)(3)(A)
(the Medicare Secondary Payer Act) (“MSP Act”) as the plan at issue is an ERISA
qualified health plan.

As far as the Court can discern from a review of the complaint, Plaintiff seeks interpretation only
of Kaiser’s right of subrogation as set forth in Kaiser’s HMO plan. The Court cannot find anything in
the complaint to suggest that Plaintiff's claim “arises under” federal law such that it could have
originally been brought in federal court, or even requires reference to or interpretation of any federal
statute. The bare fact that the plan itself touches the Medicare system at some level is not enough to
make any claim involving the plan an issue of federal law. Kaiser likewise does not provide any legal
authority substantiating its flat assertion that the complaint is removable.

For the foregoing reasons, the above-entitled case is ordered REMANDED to the Superior Court
for all further proceedings

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
